DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 24 objected to because of the following informalities:  The recitation “couple” (claim 24 line 7) should recite -- coupled-- for clarity.  Appropriate correction is required.
Election/Restrictions
Newly submitted claim 31 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, 24-30, drawn to an apparatus aircraft system, classified in B64D13/08.
II. Claim 31, drawn to a method of operation, classified in B64D2013/0688.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus or by hand, and the apparatus as claimed can be used to practice another and materially different process.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 31 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b)  and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-9, 13, 24, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over WALKINSHAW US 6491254 B1 in view of WALKINSHAW ‘475 US 8206475 B2.
   Re claim 1, WALKINSHAW an aircraft comprising: a fuselage (1) defining a cabin region (3) and a crown region (5), the crown region separated from the cabin region by a cabin ceiling structure (annotated fig, 7); a duct (16) disposed within the crown region;  one or more drying air vents (29) in the crown region and coupled to the duct; one or more cabin vents disposed within the cabin region and coupled to the duct (fluidically coupled with, noting vents are well known in the art to be used to introduce air from ducts into a space, noting the conditioned air flowing path, 37, 21, will neutrally have a duct provided to enter into cabin, and the ducts would naturally be coupled together via intermediate components since the are both held up in the crown region and supported via all the connected ducts providing airflow, fig 1); and one or more valves (13) coupled to the duct and configured to, in a first valve position, route drying airflow within the duct through the one or more drying air vents into the crown region and through the one or more cabin vents into the cabin region (figs 3- 4 configuration ), and configured to, in a second valve position, route conditioned airflow within the duct through the one or more cabin vents into the cabin region and prevent the conditioned airflow through the one or more drying air vents into the crown region (figs 5 -6 configuration).                   
Although it is well known in the art, WALKINSHAW fail to explicitly teach cabin vents.
WALKINSHAW ‘475 teach one or more cabin vents disposed within the cabin region and coupled to the duct (14, 16) to direct air into the cabin from the main duct
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a vent as taught by WALKINSHAW ‘475 in the WALKINSHAW invention in order to advantageously allow for air conditioning of the cabin and passenger comfort via air supply.
 Additionally noting that for clarity, the recitation “wherein air of the drying airflow is hotter and drier than air of the conditioned airflow” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.

    PNG
    media_image1.png
    542
    1144
    media_image1.png
    Greyscale


Re claim 2, WALKINSHAW teach a control system (22) within the fuselage and coupled to the one or more valves, wherein the control system is configured to send valve actuation signals to the one or more valves to control valve positions of the one or more valves.  
Re claim 3, WALKINSHAW teach comprising one or more sensors disposed in the crown region and coupled to the control system, the one or more sensors configured to provide sensor data to the control system, the sensor data indicative of moisture in the crown region ().  
 	Re claim 4, WALKINSHAW teach the one or more sensors include a temperature sensor, a humidity sensor, an insulation moisture sensor, or a combination thereof (col 14 lines 55-67).  
Re claim 7, WALKINSHAW teach the control system is further configured to control one or more of a temperature of the drying airflow, a humidity level of the drying airflow, or a flow rate of the drying airflow, based on aircraft occupancy conditions, flight status of the aircraft, or both (cols 15-16, different flight modes “normal cruising flight”, “taxi and ascent”).  
Re claim 8, WALKINSHAW teach the control system is further configured to control one or more of a temperature of the drying airflow, a humidity level of the drying airflow, or a flow rate of the drying airflow based on input received via a user interface device (col 13 last two lines).  
Re claim 9, WALKINSHAW teach comprising one or more air conditioning packs (23a) configured to generate at least a portion of air provided to the duct using compressed air from one or more on-board compressed air sources (cols 5-6).  

Re claim 13, WALKINSHAW teach the one or more valves are further configured to, in the first valve position, route a portion of the drying airflow out of the crown region through one or more extraction vents (40).  
	
Re claim 24, WALKINSHAW teach an aircraft comprising: a fuselage (1) including a crown region (5) separated from a cabin (3) region by at least a cabin ceiling structure (annotated fig, 7); a riser duct (16) disposed within the fuselage and extending between at least the crown region and a first region of the fuselage (figs); one or more first vents (29) disposed in the crown region and coupled to the riser duct; one or more second vents (fluidically coupled with, noting vents are well known in the art to be used to introduce air from ducts into a space, noting the conditioned air flowing path, 37, 21, will neutrally have a duct provided to enter into cabin, and the ducts would naturally be coupled together via intermediate components since the are both held up in the crown region and supported via all the connected ducts providing airflow, fig 1) disposed in the cabin region and couple to the riser duct; and one or more on-board air sources (23, 20, cols 5-6) coupled to the riser duct and configured to, during operation in a drying mode, route drying air through the riser duct from the first region of the fuselage to the crown region and the cabin region via the one or more first vents and the one or more second vents  (figs 3- 4 configuration), and configured to, during operation in a normal mode, route conditioned air through the riser duct to the cabin region via the one or more second vents without provision of the conditioned air to the crown region via the one or more first vents (figs 5 -6 configuration).    
Although it is well known in the art, WALKINSHAW fail to explicitly teach cabin vents.
WALKINSHAW ‘475 teach one or more second vents (14, 16) disposed in the cabin region and couple to the riser duct to direct air into the cabin from the main duct.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include one or more second vents as taught by WALKINSHAW ‘475 in the WALKINSHAW invention in order to advantageously allow for air conditioning of the cabin and passenger comfort via air supply.
       

 
    PNG
    media_image1.png
    542
    1144
    media_image1.png
    Greyscale




	
Re claim 27, WALKINSHAW teach a ventilation duct (arear in between 7 and 10) in the crown region and one or more extraction vents (40) coupled to the ventilation duct, wherein the extraction vents enable airflow into the ventilation duct during operation in the drying mode.  
Additionally noting that for clarity, the recitation “enable airflow into the ventilation duct during operation in the drying mode” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.

Re claim 28, WALKINSHAW teach comprising a control system, wherein the control system is configured to change airflow positions of one or more valves to enable a change from the normal mode to the drying mode (figs 3-7, 22, 13).  
Re claim 29, WALKINSHAW teach one or more sensors positioned in the crown region, wherein the control system is configured to determine whether use of the drying mode is indicated based on data received from the one or more sensors (col 14 lines 55-67).


Claim(s) 5, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over WALKINSHAW US 6491254 B1 in view of WALKINSHAW ‘475 US 8206475 B2 and FAGAN US 20180281990 A1.
Re claim 5, WALKINSHAW, as modified, teach to initiate or schedule a drying operation (see rejection of claim 1 noting different valve configurations figs of WALKINSHAW).
WALKINSHAW, as modified, fail to explicitly teach sensor details.
FAGAN teach a user interface device coupled to the control system, wherein the control system is further configured to, based on the sensor data, send to the user interface device an indication to initiate or schedule a drying operation (noting the reference indicates the operation of the modified reference and thus the instant combination teach the claim limitations, abstract) to indicate operations.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include sensor details as taught by FAGAN in the WALKINSHAW, as modified, invention in order to advantageously allow for allowing a user to notice events which may indicate problem areas which need repair. 

Re claim 30, WALKINSHAW, as modified, fail to explicitly teach sensor details.
FAGAN teach t the control system provides output to one or more user interface devices in response to a determination that use of the drying mode is indicated (noting the reference indicates the operation of the modified reference and thus the instant combination teach the claim limitations, abstract) to indicate operations.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include sensor details as taught by FAGAN in the WALKINSHAW, as modified, invention in order to advantageously allow for allowing a user to notice events which may indicate problem areas which need repair. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WALKINSHAW US 6491254 B1 in view of WALKINSHAW ‘475 US 8206475 B2 and Barreau US 20120199315A1.
Re claim 6, WALKINSHAW, as modified, fail to teach the details of the ducts.
Barreau teach the one or more valves are disposed in the crown region and the duct is an supply duct (fig 1, also noting that portions of the duct extend over heard and thus the duct is considered an overheard supply duct, also noting all the ducts are above the very bottom of the fuselage; noting that according to the Merriam-Webster dictionary, the plain meaning of ‘overhead’ is  placed in the space above someone, para 112, noting multiple ducts for carrying air in figs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include ducts as taught by Barreau in the WALKINSHAW, as modified,  invention in order to advantageously allow for different intended use and construction of ducts in an aircraft.

 Claim(s) 10, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WALKINSHAW US 6491254 B1 in view of WALKINSHAW ‘475 US 8206475 B2 and Pearson US 20200377216 A1.
Re claim 10, WALKINSHAW, as modified, fail to explicitly teach a riser and mixer.
Pearson teach one or more recirculation fans (para 32) and a mixer (122) coupled to the one or more recirculation fans (thermally and fluidically) and to the one or more air conditioning packs (in the instant combination), wherein the mixer is coupled to the duct via one or more risers (118, fig 1), wherein the fuselage further defines a lower region separated from the cabin region by a cabin floor structure and wherein the one or more risers connect to the mixer in the lower region (fig 1) to provide a cabin recirculation vent disposed to draw air from an aircraft cabin .
Re claim 25, WALKINSHAW, as modified, fail to explicitly teach a mixer.
Pearson further comprising a mixer (122) coupled to the one or more on-board air sources and the riser duct (118 ducts, fig 1), wherein the mixer receives recirculated airflow from the fuselage and airflow from the one or more on-board air sources (fig 1, in the instant combination) to provide a cabin recirculation vent disposed to draw air from an aircraft cabin .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a mixer as taught by Pearson in the WALKINSHAW, as modified,      invention in order to advantageously allow for advanced ductwork to provide environmental control to a cabin.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WALKINSHAW US 6491254 B1 in view of WALKINSHAW ‘475 US 8206475 B2 and Mayo US 20170146303 A1.
Re claim 11, WALKINSHAW, as modified, fail to explicitly teach details of the mixing.
Mayo teach one or more recirculation fans (34), a mixer (24) coupled to the one or more recirculation fans and to one or more air conditioning packs (22), and a heater (32) coupled to the mixer , wherein the heater is configured to adjust a temperature of recirculation air from the one or more recirculation fans to generate at least a portion of the drying airflow (fig 1 showing coupling and recirculating air is heated in a loop and is also part of the drying air during recirculation) to provide that the air is cooled before being mixed with cool fresh air and returned to the cabin.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the mixing as taught by Mayo in the WALKINSHAW, as modified, invention in order to advantageously allow for meeting greater cooling requirements of   an aircraft.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over WALKINSHAW US 6491254 B1 in view of WALKINSHAW ‘475 US 8206475 B2 and Pearson US 20200377216 A1 and Mayo.
Re claim 26, WALKINSHAW, as modified, fail to explicitly teach details of the heater.
Mayo teach a heater (32) coupled to the mixer (24), wherein the heater is configured to heat the recirculated airflow supplied to the mixer during operation in the drying mode (fig 1 showing coupling and recirculating air is heated in a loop and is also part of the drying air during recirculation, noting in the instant combination the claim limitations are met) to provide that the air is cooled before being mixed with cool fresh air and returned to the cabin.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the mixing as taught by Mayo in the WALKINSHAW, as modified, invention in order to advantageously allow for meeting greater cooling requirements of   an aircraft.

Claim(s)  25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over WALKINSHAW US 6491254 B1 in view of WALKINSHAW ‘475 US 8206475 B2 and Mayo.
Re claim 25, WALKINSHAW, as modified, fail to explicitly teach details of the mixing.
Mayo teach comprising a mixer (24) coupled to the one or more on-board air sources and the riser duct, wherein the mixer receives recirculated airflow from the fuselage and airflow from the one or more on-board air sources (fig 1 showing coupling and recirculating air is heated in a loop and is also part of the drying air during recirculation, noting in the instant combination the claim limitations are met) to provide that the air is cooled before being mixed with cool fresh air and returned to the cabin.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the mixing as taught by Mayo in the WALKINSHAW, as modified, invention in order to advantageously allow for meeting greater cooling requirements of   an aircraft.
Re claim 26, WALKINSHAW, as modified, fail to explicitly teach details of the heater.
Mayo teach a heater (32) coupled to the mixer (24), wherein the heater is configured to heat the recirculated airflow supplied to the mixer during operation in the drying mode (fig 1 showing coupling and recirculating air is heated in a loop and is also part of the drying air during recirculation, noting in the instant combination the claim limitations are met) to provide that the air is cooled before being mixed with cool fresh air and returned to the cabin.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the mixing as taught by Mayo in the WALKINSHAW, as modified, invention in order to advantageously allow for meeting greater cooling requirements of   an aircraft.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WALKINSHAW US 6491254 B1 in view of WALKINSHAW ‘475 US 8206475 B2 and Helm US 6216981 B1.
Re claim 12, WALKINSHAW, as modified, teach a drying mode (see rejection of claim 1 noting different valve configurations figs of WALKINSHAW).
Helm teach comprising a connector configured to connect to an off-board air source to receive the drying airflow during operation in a drying mode (noting various parts of an outlet from a compressor are considered connectors)  to provide air sources for air conditioning (col 3 lines 1-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the connector  as taught by Helm in the WALKINSHAW, as modified,  invention in order to advantageously provide good cabin air quality in a fuel efficient manner.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WALKINSHAW US 6491254 B1 in view of WALKINSHAW ‘475 US 8206475 B2 and  Humfeldt US 20170036769 A1.
Re claim 14, WALKINSHAW, as modified,   fail to explicitly teach an outflow valve.
Humfeldt teach an outflow valve (40) configured to discharge outflow air from the
aircraft to provide cabin air an exit from the fuselage (para 36).
It would have been obvious to one of ordinary skill in the art at the time the invention
was made to include an outflow valve as taught by Humfeldt in the WALKINSHAW, as modified,  invention in order to advantageously allow for cabin pressure regulation.
 Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WALKINSHAW US 6491254 B1 in view of WALKINSHAW ‘475 US 8206475 B2 and  Humfeldt US 20170036769 A1 and KLIMPEL US 20160229548 A1.
Re claim 15, WALKINSHAW, as modified, fail to explicitly teach the exhaust system.
KLIMPEL teach further including one or more fans (250) coupled to a ventilation duct the one or more fans configured to draw air from the crown region to the outflow valve (in the instant combination) to provide airflow to the exhaust system in a flight mode (para 43).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an outflow system as taught by KLIMPEL in the WALKINSHAW, as modified, invention in order to advantageously allow pressurized exhaust flow at low altitude when differences between cabin pressure and crown area and exhaust ducts are lower than high altitude flight.




Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20220063816.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763